Citation Nr: 0700389	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-38 921	)	DATE
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in 
Fort Harrison, Montana

THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at various private medical facilities 
between June 17, 2003, and January 14, 2004.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, R.W., K.E., and T.V.

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, the appellant, served on active duty from 
January 1954 to December 1956 and from May 1958 to February 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans' Affairs 
(VA) Network Authorization and Payment Center in Fort 
Harrison, Montana, that denied reimbursement for unauthorized 
medical expenses incurred at various private medical 
facilities between June 17, 2003, and January 14, 2004.


FINDING OF FACT

The veteran died before the Board promulgated a decision on 
his appeal. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
appellate jurisdiction to review the claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a letter, dated in December 2006, the veteran's 
representative notified the Board that the veteran had died.  
A certificate of death is not of record.  However, 
information submitted by the representative and obtained from 
the Social Security Administration's Death Index (SSDI) shows 
that the veteran died in September 2006.  The veteran's 
social security number was used in conducting the SSDI 
search.  In light of the above, the Board finds that these 
documents provide sufficient verification of the veteran's 
death. 

As a matter of law, a claim does not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.


ORDER

The appeal is dismissed.



		
GEORGE E. GUIDO JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


